DETAILED ACTION
This office action follows a response filed on April 19, 2021.  Claims 1, 20, and 22 were amended.  Claim 7 was canceled.  Claims 1-6 and 8-22 are pending.


Claim Rejections - 35 USC § 102 / 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 2, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanspeybroeck (US 7,906,614).
Vanspeybroeck discloses a process of polymerizing ethylene and 1-octene in a reactor containing C8-10 alkane solvent and in the presence of a Ziegler-Natta catalyst that does not contain a dialkylzinc component.  The reaction temperature is 180 ºC and reaches a maximum of 200 ºC.  A product stream withdrawn from the reactor is treated with an aqueous solution of ionomer is added to an effluent to deactivate and neutralize the catalyst.  Hindered phenols commercially available as Irganox 1010 and Irganox 1076 are also added to the product stream.  The product stream is heated to 250 ºC and devolatized in a two stage process, where the first stage operates at 200 ºC and the second stage is carried out at 250 ºC.  Inventors contemplate use of hydrogen to control molecular weight (col. 4, line 35), and it would have been obvious to carry out exemplified process in the presence of hydrogen to obtain a product of desired molecular weight.  Irganox 1076, is the same additive in the examples of the present invention, and the specification describes Irganox 1010 as an exemplary aromatic species having one or more hydroxyl functionalities.  One of ordinary skill in the art would have found it obvious that addition of substantially the same additives to the product stream is effective in reducing isomerization to substantially the same degree as recited in instant claim 13.  Claims 8-12 are subsumed under the rejection as they merely define and limit further the Markush elements of the independent claim.   




3.	Claims 1, 2, 6, 8-14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Camp et al. (US 9,290,594) in view of Vanspeybroeck (US 7,906,614).  
Camp et al. teaches a process of polymerizing ethylene and 1-octene in the presence of hydrogen, solvent, and catalyst in a reactor that is temperature controlled between 5 ºC to 50 ºC.  The effluent from the reactor is treated with calcium stearate and antioxidant.  The effluent is passed through a heat exchanger to raise the stream temperature for separation of polymer from lower boiling reaction components in a two stage devolatization system.  Camp et al. does not prescribe a particular operating temperature of the heat exchanger, but one of ordinary skill in the art would have found it obvious that such an apparatus operates at a temperature higher than 50 ºC.  Even if the routineer in the art were woefully unaware, he would glean from Vanspeybroeck to heat the product stream to a temperature of about 250 ºC in order to carry out subsequent devolatization.  
Camp et al. is silent with regard to the identity of the antioxidant.  Vanspeybroeck teaches that conventionally used hindered phenols which are commercially available as Irganox 1010 and Irganox 1076 may be used for this purpose.  One of ordinary skill in the art would have found it obvious to use these antioxidants to carry out the invention of Camp et al.  Irganox 1076 is the same additive used in the examples of the present invention, and the specification describes Irganox 1010 as an exemplary aromatic species having one or more hydroxyl functionalities.  One of ordinary skill in the art would have found it obvious that addition of substantially the same additives to the product stream is effective in reducing isomerization to substantially the same degree as recited in instant claim 13.  Claims 7-9 and 11 are subsumed under the rejection as they merely define and limit further the Markush elements of the independent claim.   

4.	Claims 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewart et al. (US 10,336,846; relying on provisional date of May 28, 2015).  
 Ewart et al. discloses a system comprising a reactor and a heat exchanger where the operating temperature of the reactor is 120 ºC and the operating temperature of the heat exchanger is 220 ºC.  The reactor can be made operative to receive any of the claimed elements.





 5.	Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanspeybroeck (US 7,906,614).  
Vanspeybroeck discloses a system comprising a reactor and a heat exchanger where the operating temperature of the reactor is 180 ºC and the operating temperature of the heat exchanger is 250 ºC.  The reactor can be made operative to receive any of the claimed elements.

 6.	Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellucio et al. (WO 2009/155155).  
Castellucio et al. discloses a system comprising a reactor and a heat exchanger where the operating temperature of the reactor is about 140 ºC and the operating temperature of the heat exchanger is from about 240 ºC to about 250 ºC.  The reactor can be made operative to receive any of the claimed elements.

7.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 15-19 are allowed.


Response to Arguments
9.	The rejection of claim 7 under 35 U.S.C. 112(d), set forth in paragraph 3 of the final rejection dated November 12, 2020, has been withdrawn in view of cancellation of claim.  

10.	The rejection of claims under 35 U.S.C. 102(a)(2), set forth in paragraph 5 of the final rejection, has been withdrawn in view of claim amendment to exclude use of amines.  

11.	Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Vanspeybroeck (US 7,906,614).  Applicant argues that the additive disclosed in prior art, a hindered phenol commercially available as Irganox 1010 or Irganox 1076, is used for catalyst deactivation instead of reduction of isomerization.  Applicant states further that the prior art does not specifically teach all listed additives required by claimed invention.  Applicant also contends 
Applicant’s arguments have been considered fully, but they are not persuasive.  Claims are drawn to adding to a first product stream an additive selected from the group consisting of aromatic species having one or more hydroxyl functionalities, fluoropolymers, phosphates, fatty acids, salts of fatty acids, esters of fatty acids, and combinations thereof.  Vanspaybroeck teaches addition of a hindered phenol, Irganox 1076, which is identical to the additive utilized in instant invention.  Regardless of appellation - deactivator, as per Vanspaybroeck, antioxidant, as is typically identified, or isomerization reducing additive, as per instant invention - it can be expected that the same compound will confer the same effect of reducing isomerization.  Applicant has not shown evidence to the contrary that the hindered phenol of the prior art would function solely as catalyst deactivator and not as isomerization reducing additive.  And although reference only teaches use of one type of additive, only one type of additive in claimed Markush group need be considered when applying prior art against claim.  
Finally, Vanspaybroeck discloses carrying out polymerization at a reactor temperature at 180 ºC, which is then raised to a maximum temperature of 200 ºC.  In subsequent steps, the product stream is heated to 250 ºC and is devolatilized in a first stage at 200 ºC and in a second stage at 250 ºC.  The devolatilizer (heat exchanger) in a first stage at 200 ºC operates at a temperature higher than that of the reactor initially at 180 ºC, and the devolatilizer in a second stage at 250 ºC, operates at a temperature higher than that of the reactor finally at 200 ºC.  Thus, it has been shown that conditions set forth in instant claims is fully met by the teaching of the prior art.  Based on these considerations, the rejection has been maintained.    

12.	Applicant traverses the rejection of claims under 35 U.S.C. 103 as being unpatentable over Camp et al. (US 9,290,594) in view of Vanspaybroeck (US 7,906,614).  Applicant argues that the stearic acid, used as additive in Camp et al., functions as an acid scavenger rather than an additive that facilitates reduction in isomerization.  It is also argued that Camp et al. does not disclose the temperature of the heat exchanger(s) such that one of ordinary skill in the art would conclude that the temperature of the heat exchanger(s) is/are necessarily higher than the temperature of the reactor.     

Claims are drawn to adding to a first product stream an additive selected from the group consisting of aromatic species having one or more hydroxyl functionalities, fluoropolymers, phosphates, fatty acids, salts of fatty acids, esters of fatty acids, and combinations thereof.  Camp et al. teaches addition of a fatty acid, stearic acid, which is identical to the additive utilized in instant invention.  Regardless of appellation – acid scavenger, as per Camp et al., detergent/soap, as is typically identified, or isomerization reducing additive, as per instant invention - it can be expected that the same compound will confer the same effect of reducing isomerization.  Applicant has not shown evidence to the contrary that the stearic acid of the prior art would function solely as acid scavenger and not as isomerization reducing additive.  
Camp et al. also teaches passing a reactor effluent through a heat exchanger in order to raise the effluent temperature for separation of polymer from lower boiling reaction components in a two stage devolatization system.  It is maintained that one of ordinary skill in the art would have found it obvious to carry out devolatilization at a temperature higher than the 50 ºC upper limit of reaction temperature, especially in view of the fact that one needs to remove Isopar E solvent which has a boiling point of about 114 ºC.  Even if the routineer in the art were unaware of suitable temperatures for carrying out devolatilization, he would glean from Vanspeybroeck to heat the product stream to a temperature of about 250 ºC in order to carry out subsequent devolatization.  The combination of teachings flows naturally from the disclosure of the references. Camp et al. prescribes separation of polymer from lower boiling reaction components in a two stage devolatization system, and Vanspaybroeck, which teaches a two stage devolatilization system, furnished an otherwise obvious missing element.       
Applicant has not shown why one of ordinary skill in the art would not have found it obvious to carry out claimed method in view of the disclosure of Camp et al. and Vanspaybroeck.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Based on these considerations, the rejection has been maintained.




13.	Applicant traverses the rejection of claims 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Castellucio et al. (WO 2009/155155).    
	Applicant contends that since the process described in Castellucio et al. uses diethyl zinc as a chain shuttling agent and does require use of any additives to reduce olefin isomerization, the claimed invention cannot be anticipated by the prior art.  Applicant’s argument has been considered fully, but it is not persuasive.  Attention is drawn to claim 20, which is drawn to a system, rather than a method or process.  Claimed system comprises a reactor and a heat exchanger.  Castellucio et al. discloses a system comprising a reactor and heat exchanger.  The reactor may be made to be operative to contain any reactive components.  Similarly, the heat exchanger may be made operative to receive any materials in a product stream.  Based on this analysis, it is deemed that subject of instant claims is anticipated fully by the prior art.  Accordingly, the rejection has been maintained.   

14.	The rejections of claims 20-22 as being anticipated by Ewart et al. (US 10,336,846) and by Vanspeybroeck (US 7,906,614), have been maintained for the same reasons set forth previously.  See paragraphs 4, 5, and 13 of this office action for discussion. 


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
April 19, 2021